DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Status
 Claims 4, 16-20 are cancelled.  Claims 1-3, 5-15, 21-26 are pending. 

Response to Applicant Remarks
  With regard to claim rejections under 35 USC 112(a) and (b), claim amendments have overcome prior rejections.
With regard to prior art rejections, Applicant’s remarks have been considered but are deemed moot in view of new grounds of rejection necessitated by claim amendments.

 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-3, 5-15, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regard to claim 1, the claim recites, “…masking the likeness of the first user in the image that generates a second image…”   Applicant’s claims recite an image that generates a second image; however, Applicant’s specification does not disclose an image that generates a second image.  The claim therefore comprises new matter and is rejected for failing to comply with the written description requirement. Dependent claims 2-3, 5-11, 24-26 inherit the same deficiency and are rejected for the same reason.
  With regard to claims 12 and 21, the claims recite, “…masking the likeness of the first user in the first image using the masking image that generates a second image…”  The claim recites the masking image that generates a second image; however, Applicant’s specification does not disclose a masking image that generates a second image. The claim therefore comprises new matter and is rejected for failing to comply with the written description requirement. Dependent claims 13-15 and 22-23 inherit the same deficiency and are rejected for the same reason.

  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-15, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, the claim recites, “…masking the likeness of the first user in the image that generates a second image…”  The claim recites an image that generates a second image; this is not clear.  Dependent claims 2-3, 5-11, 24-26 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation is interpreted as, “…masking, by generating a second image, the likeness of the first user in the image…”
With regard to claim 1, the claim recites, “…masking the likeness of the first user in the image that generates a second image displayed by a display component of the mobile device system using the masking image…”   Prior to this limitation, Applicant’s claim recites ‘a masking image’, ‘a user image’, and a captured ‘first image’.  It is therefore not clear to which ‘image’ the recited ‘image’ in this limitation refers.  Dependent claims 2-3, 5-11, 24-26 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation is interpreted as ‘the first image’.
  With regard to claims 12 and 21, the claims recite, “…masking the likeness of the first user in the first image using the masking image that generates a second image…”  The claim recites the masking image that generates a second image; this is not clear.  Dependent claims 13-15 and 22-23 inherit the same deficiency and are rejected for the same reason.  For purposes of examination, the limitation is interpreted as, “…masking, by using a masking image, the likeness of the first user in the image, thereby generating a second image …”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-14, 21, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ur (US Patent 9,998,411) in view of Nurmi (US Publication 2011/0202968), in further view of Monnerat (US Publication 2015/ 0347823), in further view of Mithal (US Patent 8,069,489), in .
With regard to claims 1, 12 and 21, Ur discloses A mobile device system comprising: a camera configured to capture digital images (Col. 4 lines 10-15); a non-transitory memory storing instructions (Col. 4 lines 10-14,16); and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the mobile device system to perform operations (Col. 4 line 12) comprising: receiving, based on a first masking preference to mask a likeness of a first user at a time and a location of the first user, a token (Col. 6 lines 57-58, tag/restriction request)  for image masking for the first user (Col. 6 lines 43-47) via a communication module of the mobile device system that receives digital tokens over wireless communications (Figure 1 and Col. 3, lines 64- Col. 4 line 3), wherein the token (restriction request) comprises data representing… a user image of the first user(Col. 1 lines 31-33, Col. 4 lines 21-29, Col. 5 lines 5-20 & lines 35-42, Col. 7 lines 60-63), a masking request to mask the likeness of the first user in captured images (Col. 5 lines 5-8, 17-21, 26-30 and 40-42; Col. 7 lines 60-63);  and terms for a removal of the masking image of the likeness of the first user (Col. 6, lines 1-7, posting user can request more information, and can ignore restriction request (‘remove masking’); capturing, using the camera of the mobile device system, a first image comprising the likeness of the first user at an image capture time (Col. 4 lines 38-44, Col. 6 lines 47-48,  Col. 8 lines 51-55); determining that the first image comprises the likeness of the first user (Col. 5 lines 40-47; Col. 9 lines 5-9);  determining that the likeness of the first user is (requested) to be masked based on the first masking preference (Col. 5 lines 5-16 (location restriction masking preference); Col. 5 lines 21-25, time restrictions; Col. 5 limes 38-47 and 50-59); masking the likeness of the first user in the image …  displayed by a display component of the mobile device system (Col. 5 lines 1-4, posting a portion but not another portion of captured image/information (interpreted as discussed above for rejections under 35 USC 112(b)).
Ur discloses a token (restriction request) as above, but does not specifically disclose that the token/request comprises data representing a masking image or an identifier for the first user.   However, Nurmi discloses receiving a request that comprises an identifier for the first user ([35], ‘source of the packet’, [37], username and password, [42], authentication information).
Ur discloses masking an image in the sense of displaying a portion but not another portion, as discussed above, but does not specifically disclose masking using a specific masking image.  However, Nurmi discloses masking the likeness of the first user in the image displayed by a display component of the mobile device system using a masking image ([25], [27], [45], where the ‘masking image’ is a ‘blur’).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for restricting information posting as taught by Ur with the user-customized restriction requirements of Nurmi because customers would appreciate the ability to protect privacy (see Nurmi [1]).  
Ur, and Nurmi do not specifically disclose the restriction request comprises data representing a masking image.  Nurmi discloses the restriction request comprises a request to ‘blur’ the image ([56]), but does not specifically disclose the request comprises a masking image.  
Ur discloses masking a first image by displaying a second image that comprises a portion of the first image, as discussed above, and Nurmi discloses masking a first image by displaying a second image with a ‘blur’ mask, as discussed above.  However, Monnerat discloses a request comprises a masking image and masking the likeness of the first user in the first image that generates a second image displayed by a display component …using the masking image ([46], [96], [97], where the limitation is interpreted as masking, by generating a second image, the likeness of the first user in the first image, using the masking image, as discussed in rejections under 35 USC 112(b), above.). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system for restricting information posting as taught by Ur and as modified by Nurmi, with the user-selected avatar/masking image as taught by Monnerat, because allowing user customization would increase customer satisfaction (see Monnerat [97]).
It is further noted that the ‘restriction request’ of Ur is not specifically disclosed in Ur as corresponding to a ‘token’.  However, Applicant’s specification discloses, “…Thus, the token may correspond to a data package having the masking image, the user image of the first user, and the masking request…” (PGPub [17]). Under broadest reasonable interpretation, the ‘token’ recited by claims is interpreted as data comprising the recited information.  
Ur discloses a user (posting user) can receive the restriction request and opt to ignore it, as discussed above; under broadest reasonable interpretation, this can be interpreted as comprising terms for reversing the masking request (user has the option to refuse, but may face legal challenges, etc.).  Nurmi discloses terms for removal of masking/denying comprise putting the image in temporary memory for the first user to review and possibly approve ([46]).    However, Ur, Nurmi and Monnerat do not specifically disclose terms for a removal of the masking image of the likeness of the first user, or providing a menu option within an application interface displayed by the display component with the second image, wherein the menu option comprises a selectable element to request the removal of the masking image in the second image on the mobile device system; transmitting a removal request based on a selection of the selectable element; and receiving a response to the removal request.  
However, Mithal discloses terms for a removal of the masking image … (Col. 26, lines 27-37 and Figure 5c), and providing a menu option within an application interface displayed by the display component with the second image, wherein the menu option comprises a selectable element to request the removal of the masking image in the second image on the mobile device system (Col. 26 lines 27-32) and Figure 5c); transmitting a removal request based on a selection of the selectable element (Col. 24 lines 48-54, Col. 26 lines 27-32 and Figure 4, “Information request initiated, unmasked form”); and receiving a response to the removal request (Col. 24 lines 54-55 and Figure 4, “Transmit unmasked or paid for information to user”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, with the further monetization of unmasking as taught by Mithal because of the control allowed to those with claims on content (see Mithal, Col. 11 lines 3-9).
 Ur does not specifically disclose accessing a social networking account of a second user with an online social networking platform; scanning across the social networking account of the second user for the first user based on the likeness of the first user in the first image and social networking images associated with the social networking account; determining that the first user is not associated with the second user through the social networking account based on the scanning.
Ur discloses determining a likeness of a user is to be masked/restricted based masking preference, as above, but Ur does not does not specifically disclose further determining the user is not associated with the second user (determining that the likeness of the first user is (requested) to be masked based on…the determining that the first user is not associated with the second user.)
Nurmi discloses the social network account of the first user, ([37], [39], disclose social networking account); in particular, [39] discloses accessing a social networking account of a second user with an online social networking platform; scanning across the social networking account for the first user based on the likeness of the first user in the image and social networking images associated with the social networking account.  However, Nurmi does not specifically disclose determining that first user is not associated with the second user through the social networking account based on the scanning; determining that the likeness of the first user is (requested) to be masked based on… the determining that the first user is not associated with the second user.  
However, Padmanabhan discloses  accessing a social networking account of a second user with an online social networking platform ([115], [138]); scanning across the social networking account of the second user based on the likeness of the first user in the first image and social networking images associated with the social networking account ([143]); determining that the first user is not associated with the second user through the social networking account based on the scanning; ([138], [143]); determining that the likeness of the first user is to be masked (not  based on… the determining that the first user is not associated with the second user ([138], [143], “…For example, in certain embodiments, when this setting is selected, media will only be shared with friends who are recognized in the images captured by a user at a particular event…” ([143])
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, with the friends-only image restrictions as disclosed by Padmanabhan because enabling users to control image sharing would increase security and user satisfaction; see Padmanabhan, [139].
 With regard to the newly amended claim language, Mithal discloses a menu with selectable element to request unmasking, transmitting removal request, and receiving response, as discussed above, but Mithal does not specifically disclose the further limitations receiving a request to forward the first image from the mobile device system to a device associated with the first user; forwarding the first image to the device associated with the first user.  
However, Le Thierry D'Ennequin discloses receiving a request to forward the first image from the mobile device system to a device associated with the first user ([132], image taken (of first user), indication message sent (to device of first user), [133], response message received from first user, [135], information retrieved form response message, “…information indicating whether a transmission of the captured image to the wireless communication device from which the response message was transmitted is desired is retrieved from the response message…”, forwarding the first image to the device associated with the first user ([141], “…In step 913 the captured image is transmitted…” Figure 9, #913, 914). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, as further modified by the friends-only image restrictions as disclosed by Padmanabhan, with the further modification of receiving first user’s request for image and transmitting image accordingly as disclosed by Le Thierry D’Ennequin, because the opportunity to request an image would provide increased user control over captured images, increasing customer satisfaction (see Le Thierry D’Ennequin, [33], [34]).
 With regard to the further limitations of claim 21, Ur further discloses A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a mobile device to perform operations (Col. 2 lines 10-27).

With regard to claim 7, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Monnerat discloses the preferences include at least one character image from a group of available characters images for masking the image ([46], [97]-[99], [44], [45], [103], [5]).     
With regard to claim 8, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Ur further discloses determining that the first image comprises the likeness uses at least one of image processing of the image by the mobile device system (Col. 5 lines 45-51) and facial recognition of the first user in the image using the user image of the first user (Col. 5 lines 52-59).  
With regard to claim 9, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Ur further discloses the restriction request corresponds to a package comprising…data corresponding to the user image… and the masking request (Col. 1 lines 31-33, Col. 4 lines 21-29, Col. 5 lines 5-20 & lines 35-42).  Nurmi discloses a request that comprises an identifier for the first user ([35], ‘source of the packet’, [37], username and password, [42], authentication information).  Monnerat discloses the request comprises a data corresponding to the masking image ([46], [96], [97]).
With regard to claim 10, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Ur further discloses the token is received from a broadcast within a first distance to a geo-location of the first user (Col. 3 lines 64-Col. 4 lines 29, Col. 7 lines 60-Col. 8 line 3, Figure 4, where user device 110 is a certain distance away from user device 104).  
With regard to claim 11, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 10 as discussed above.  Ur further discloses the token is received from the broadcast by a device for the first user using the wireless communications (Col. 3 lines 64-Col. 4 lines 29, Col. 7 lines 60-Col. 8 line 3, Figure 4).  
With regard to claim 13, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 12 as discussed above.  Nurmi discloses the request that comprises an identifier for the first user ([35], ‘source of the  wherein the identifier includes a way to contact the first user ([46], [37], [42]) through the mobile device ([33]).
With regard to claim 14, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 13 as discussed above.  Nurmi discloses the identifier comprises one of a phone number, a messaging name, a location, or a personal name ([46], [37], and [42]).  
With regard to claim 24, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Ur further discloses the wireless communications comprise one of near field communications (NFC), Bluetooth communications, Bluetooth Low Energy (BLE) communications, WiFi communications, LTE Direct communications, radio communications, or infrared communications (Col. 3 lines 64-Col. 4 line 3).
With regard to claim 25, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Mithal further discloses the terms for the removal of the masking image comprise at least one of a required payment for the removal of the masking image, an identification of the second user to the first user, a use of the image, a reason for the removal, or additional information requested by the first user from the second user (Col. 26, lines 27-37 and Figure 5c, payment terms). 
With regard to claim 26, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Mithal further discloses the menu option to request the removal of the masking image is based on the identifier for the first user (Col. 26 lines 27-32, and Figure 5c, where it is noted that the , and wherein the application interface further displays the identifier and the terms for the removal (Col. 26 lines 27-32, and Figure 5c, where the identifier is interpreted, as discussed above, as comprising information provided by and therefore based on the identifier of the user/seller, and the same data comprising sale terms can therefore be interpreted as also being based on the identifier). 



Claims 2, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ur (US Patent 9,998,411) in view of Nurmi (US Publication 2011/0202968), in further view of Monnerat (US Publication 2015/ 0347823), in further view of Mithal (US Patent 8,069,489), in further view of Padmanabhan (US Publication 2013/0117365), in further view of Le Thierry D'Ennequin (US Publication 2010/0311347), in further view of Chatterjee (US Publication 2011/0142016).
With regard to claim 2, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 1 as discussed above.  Pagmanabhan discloses determining that the likeness of the first user is to be masked based on user account information as discussed above ([138], [143), but does not specifically disclose the determining is further based on one of an address book for the second user or an electronic messaging account of the second user.  However, Chatterjee further discloses the contact list for the second user comprises one of an address book for the second user, a social networking account of the second user, or an electronic messaging account of the second ([21]). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, as further modified by the friends-only image restrictions as disclosed by Padmanabhan, as further modified by receiving first user’s request for image and transmitting image accordingly as disclosed by Le Thierry D’Ennequin, with the further modification of second-user contact-list checking as taught by Chatterjee, because automating access requests based on previous contact or interaction data would facilitate networking and data sharing while still preserving privacy (see Chatterjee, [2]-[6]).
With regard to claim 3, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan, Le Thierry D’Ennequin and Chatterjee, disclose the limitations of claim 2 as discussed above.  Nurmi discloses the operations further comprise: providing a contact option to the second user, wherein the contact option includes the identifier to contact the first user ([46], [37], [42]). 
With regard to claim 5, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan, Le Thierry D’Ennequin and Chatterjee, disclose the limitations of claim 2 as discussed above.  Ur further discloses the token is received from one of a service provider server over a network connection based on a first location of the first user and a second location of the second user, a location specific device at the second location of the second user, or a device of the first user over the wireless communications between the device of the first user and the mobile device system of the second user (Col. 3 lines 64-Col. 4 lines 29, Col. 7 lines 60-Col. 8 line 3, Figure 4).  
With regard to claim 6, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan, Le Thierry D’Ennequin and Chatterjee, disclose the limitations of claim 5 as discussed above.  Ur further discloses wherein the token is received by the mobile device system based on a second masking preference established for the token with one of the device of the first user or the service provider server, and wherein the second masking preference comprises a transmission request to transmit the token at the location.(Col. 4 lines 21-25, sending restriction request 132, and Col. 5 lines 5-16, based on location preferences, the ‘second’ masking preference’). 



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ur (US Patent 9,998,411) in view of Nurmi (US Publication 2011/0202968), in further view of Monnerat (US Publication 2015/ 0347823), in further view of Mithal (US Patent 8,069,489), in further view of Padmanabhan (US Publication 2013/0117365), in further view of Le Thierry D'Ennequin (US Publication 2010/0311347), in further view of Wren (US Publication 2012/0294495).
With regard to claim 15, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D’Ennequin, disclose the limitations of claim 12 as discussed above, and further disclose determining that the likeness of the first user is to be masked further as  determining that the first user is not found in a contact list for a second user associated with the mobile device.  However, Wren discloses determining that the first user is not found in a contact list for a second user associated with  ([80], [81], [84], Wren discloses making access decisions based on social graph data and common friends, and denying access when determining an absence of such status, [35], mobile device).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, as further modified by the friends-only image restrictions as disclosed by Padmanabhan, as further modified by receiving first user’s request for image and transmitting image accordingly as disclosed by Le Thierry D’Ennequin, with the further modification feature of determining access based on contact status in a social graph as taught by Wren, because including access controls would provide users security and privacy (see Wren [61]).


 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ur (US Patent 9,998,411) in view of Nurmi (US Publication 2011/0202968), in further view of Monnerat (US Publication 2015/ 0347823), in further view of Mithal (US Patent 8,069,489), in further view of Padmanabhan (US Publication 2013/0117365), in further view of Le Thierry D'Ennequin (US Publication 2010/0311347), in further view of Lipowitz (US Publication 2006/0044599).  
With regard to claim 22, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Le Thierry D'Ennequin, disclose the limitations of claim 21 as discussed above.  Mithal discloses wherein the response comprises a communication … wherein the communication authorizes the removal of the masking image in response to the removal request from a second user associated with the mobile device, (Col. 24 lines 54-55 and Figure 4, “Transmit unmasked or paid for information to user”); and wherein the operations further comprise: removing the masking image from the second image based on the communication (Col. 24 lines 54-55, where ‘access can be granted’ is interpreted as the unmasked image; and Figure 4, “Transmit unmasked or paid for information to user”).   
Mithal discloses receiving a communication as discussed above, but does not specifically disclose the communication is received from the first user.  However, Lipowitz discloses a communication from the first user, wherein the communication authorizes access ([56], [122, last half of column two on page 6], [65], [70], [98]).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, as further modified by the friends-only image restrictions as disclosed by Padmanabhan, as further modified by receiving first user’s request for image and transmitting image accordingly as disclosed by Le Thierry D’Ennequin, with the further modification feature of user-user communication as disclosed by Lipowitz, because such .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ur (US Patent 9,998,411) in view of Nurmi (US Publication 2011/0202968), in further view of Monnerat (US Publication 2015/ 0347823), in further view of Mithal (US Patent 8,069,489), in further view of Padmanabhan (US Publication 2013/0117365), in further view of Le Thierry D'Ennequin (US Publication 2010/0311347), in further view of Lipowitz (US Publication 2006/0044599), in further view of Choi (US Publication 2011/0085035), in further view of Saxena (US Patent 8,881,224). 
With regard to claim 23, Ur, in view of Nurmi, in further view of Monnerat, Mithal, Padmanabhan and Lipowitz, disclose the limitations of claim 22 as discussed above.  Ur discloses the image on the mobile device as above, but does not specifically disclose detecting a transmission of the first image from the mobile device, and reinserting the masking image over the likeness of the first user based on the transmission request.  However, Choi discloses reinserting the masking image over the likeness of the first user ([29], [32], where the initial unmasking is disclosed, and [33], the privacy-related area is re-masked before provision to an unauthorized person).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, as further modified by the  of user-user communication as disclosed by Lipowitz, with the feature of re-masking an image for privacy concerns as disclosed by Choi, because protecting privacy-sensitive data from unauthorized users would decrease security and liability concerns (see Choi [2], [4]).  
 Choi discloses reinserting the masking image over the likeness of the first user based on the transmission request as above, but does not specifically disclose detecting a requested transmission of the first image from the mobile device (where the recited transmission is interpreted as a requested transmission, since the reinserting of the mask in interpreted as being performed prior to the completion of the transmission), or reinserting the mask based on the requested transmission.  However, Saxena discloses detecting a requested transmission of the first image from the mobile device and reinserting the masking image over the likeness … based on the transmission request (Col. 6 lines 40-46 and Col. 7 lines 8-17, Figure 2, #202, 214).   It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the method and system of restricting posting information as taught by Ur, as modified by the user-customized restriction requirements of Nurmi, as further modified by the user-selected mask of Monnerat, as further modified by the monetization of unmasking as taught by Mithal, as further modified by the friends-only image restrictions as disclosed by Padmanabhan, as further modified by receiving first user’s request for image and transmitting image accordingly as disclosed by Le Thierry D’Ennequin, as further modified by the feature of user-user communication as disclosed by Lipowitz, as further modified by the feature .


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685             

/JAMES D NIGH/Senior Examiner, Art Unit 3685